Continuing Abatement Order filed October 15, 2015




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-15-00256-CR
                                   ____________

                        ULESSIA PROCTER, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 208th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1372857

                   CONTINUING ABATEMENT ORDER

      On August 5, 2015, this court directed the trial court to conduct a hearing in
this case to determine whether appellant desires to prosecute his appeal, and, if so,
whether appellant is indigent and, thus entitled to a free record and appointed
counsel on appeal. Our order required the trial judge to see that a record of the
hearing is made, make findings of fact and conclusions of law, and order the trial
clerk to forward a record of the hearing and a supplemental clerk’s record
containing the findings and conclusions. The transcribed record of the hearing and
the courts findings and conclusions were to be filed with the clerk of this court on
or before September 8, 2015. To date, the court has not received the record or
findings.

      We therefore ORDER the judge of the 208th District Court to immediately
conduct a hearing at which appellant, appellant’s counsel, if any, and counsel for
the State shall participate, either in person or by video teleconference, to determine
whether appellant desires to prosecute his appeal, and, if so, whether appellant is
indigent and, thus entitled to a free record and appointed counsel on appeal. The
judge may appoint appellate counsel for appellant if necessary. The judge shall see
that a record of the hearing is made, shall make findings of fact and conclusions of
law, and shall order the trial clerk to forward a record of the hearing and a
supplemental clerk’s record containing the findings and conclusions. The
transcribed record of the hearing, the court’s findings and conclusions, and a
videotape or compact disc, if any, containing a recording of the video
teleconference shall be filed with the clerk of this court within thirty days of the
date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party. It
is the responsibility of any party seeking reinstatement to request a hearing date
from the trial court and to schedule a hearing in compliance with this court’s order.
If the parties do not request a hearing, the court coordinator of the trial court shall
set a hearing date and notify the parties of such date.

      It is so ORDERED.
PER CURIAM